In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00368-CR
     ___________________________

ROSS THOMAS BRANTLEY III, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1456461D


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellant Ross Thomas Brantley III, appearing pro se, attempts to appeal from

an “Order Of Dismissal” signed on September 20, 2019. We notified Brantley by

letter that it appeared that we lack jurisdiction over this matter because an order of

dismissal is not an appealable order, and we advised that we would dismiss this appeal

for want of jurisdiction unless he showed grounds for continuing the appeal. Brantley

filed a response, but it does not cite any authority granting us jurisdiction over this

appeal.

      In criminal cases, unless expressly authorized by statute, appellate courts have

jurisdiction to review only final judgments. See Abbott v. State, 271 S.W.3d 694, 696–97

(Tex. Crim. App. 2008) (stating that the standard for determining jurisdiction is not

whether appeal is precluded by law but whether appeal is authorized by law); Ward v.

State, No. 12-19-00215-CR, 2019 WL 4296518, at *1 (Tex. App.—Tyler Sept. 11,

2019, no pet.) (mem. op., not designated for publication). An order dismissing an

indictment is not an order from which a defendant may appeal. Ward, 2019 WL
4296518, at *1; Bohannan v. State, 352 S.W.3d 47, 48 (Tex. App.—Fort Worth 2011,

pet. ref’d). There is no judgment of conviction in trial court cause number 1456461D;

thus, we have no jurisdiction to consider Brantley’s appeal in this case. We therefore

dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); Ward, 2019
WL 4296518, at *1; Bohannan, 352 S.W.3d at 48.

                                                      Per Curiam

                                           2
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 12, 2019




                               3